Title: To Thomas Jefferson from John Page, 14 August 1779
From: Page, John
To: Jefferson, Thomas



Dear Sir
Wmsburg Augt. the 14th. 1779

I believe the Board had no Intention of removing the Convention Troops till you return; and wish to have a full Board, whenever the Propriety of that Measure shall be taken under Consideration, and every Inform[ation] which can be procured on a Subject of such Importance. Ayletts Letter [to] his Deputy was certainly unjustifiable. I will write to him on the Subject as he is not in Town. I hope no Inconvenience will arise from his writing as he did, as he  informed us he had Provisions sufficient to last the Troops till the middle of Sepr. The Board approve of the Alteration you mention having made in their Plan. The Council and Board of War are at Loss how to fix on proper Places of Rendezvous for the Western Recruits. We would be glad of such Information on this head as you may be able to collect. I am dr. Sir your most obedt. Servt.,

John Page

